PER CURIAM.
This cause is before us on appeal from orders of the trial court denying appellants’ motion for rehearing and dismissing counts sounding in negligent misrepresentation and contract for failure to state a cause of action. In considering a motion to dismiss for failure to state a cause of action, the trial court must take all material allegations of the complaint as true and must confine itself strictly to the allegations within the complaint’s four corners. Platte’ v. Whitfield Realty Company, Inc., 511 So.2d 720 (Fla. 1st DCA 1987); Maciejewski v. Holland, 441 So.2d 703 (Fla.2d DCA 1988). In the present case, appellants have alleged the necessary elements of negligent misrepresentation and contract. In reviewing appellants’ complaint in light of the rule, we find it states a cause of action. We accordingly reverse, and remand for proceedings consistent herewith.
BOOTH, SHIVERS and THOMPSON, JJ., concur.